Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) by and between Proxim Wireless Corporation, a Delaware corporation (the “Company”), and Pankaj Manglik (the “Executive”), is dated and entered into as of January 16, 2008 (the “Signing Date”) but is effective (except as otherwise specifically noted) as of the Effective Date defined below in Section 4 hereof. RECITALS WHEREAS: The Company is duly incorporated and organized under the laws of the State Delaware and is authorized to engage in any lawful business; WHEREAS: The Company desires to continue the Executive’s employment and to have him render full-time services for it and to prevent the services of Executive from being used by its competitors; and WHEREAS: The Executive is willing to continue rendering his full-time services for the Company in accordance with and subject to the terms and conditions of this Agreement, ACCORDINGLY, the parties hereby agree as follows: AGREEMENT 1. Position.The Company will continue to employ Executive and Executive will continue to accept employment by the Company as President and Chief Executive Officer of the Company under the terms of this Agreement.Executive shall continue to be a member of the Board of Directors of the Company (the “Board”) for his current term.Thereafter, Board membership is addressed by Section 7.5(b) below. 2. Devotion of Time and Energies.Executive will devote substantially all of his business time and attention to the performance of services to the Company under this Agreement; provided, however, that Executive may, (a) upon receipt of prior permission from the Board, which will not be unreasonably withheld (or unreasonably revoked once it is initially given), devote reasonable periods of time to serving on boards as a director of other corporations or to miscellaneous management and technical advisory services for other non-competitive companies, (b) engage in charitable or community service activities,and, (c) manage his own personal affairs and investments, in each case as long as none of the foregoing additional activities materially interferes with Executive’s duties under this Agreement. 3. Duties and Authority.As President and Chief Executive Officer, Executive shall have responsibility for overall management and administration of the Company including, without limitation, financial performance, strategic direction, promotional and technical services, and such other tasks in connection with the affairs and overall operation of the Company as are customary for a chief executive officer of a public company in the wireless communications and equipment business.Subject to the provisions of this Section 3, Executive agrees to act in accordance with the Company’s business plan, as it may be amended from time to time by the Board.Executive shall -1- report solely and directly to the Board.All other employees of the Company or any of its’ controlled subsidiaries shall report solely and directly to Executive or his designee(s). 4. Effective Date and Term.This Agreement shall be effective as of January 14, 2008 (the “Effective Date”).As of the Effective Date, this Agreement replaces and supersedes, in its entirety, the Employment Agreement, dated May 19, 2006, between Executive and the Company.The term of Executive’s employment pursuant to this Agreement will begin on the Effective Date and will continue for a period of five (5) years after that date (the “Term”), unless otherwise sooner terminated.Thereafter this Agreement may be renewed for additional periods, provided that the Company gives the Executive at least ninety (90) days notice prior to the expiration of the Term, of its intent to renew this Agreement or negotiate a new agreement. 5. Salary and Other Compensation. 5.1. Base Salary.For services rendered by Executive under this Agreement, Executive will be paid an annual salary equal to three hundred forty-six thousand five hundred dollars ($346,500), starting from the Signing Date of this Agreement (the “Initial Base Salary”), and payable in accordance with the Company’s normal payroll practices.Such Initial Base Salary will be reviewed at least once annually and will be subject to increase, but not decrease, in accordance with such review, except in the event that all of the Company’s officers and senior managers receive a similar and proportionate reduction in salary.The Initial Base Salary, as may be modified from time to time during the Term of this Agreement, is hereinafter referred to as the “Base Salary.” 5.2. Annual Bonus.Executive will be granted cash bonus payouts each year based on the percentages of actual attainment of performance targets approved by the Board of Directors prior to the commencement of each year.At target performance levels, the Executive shall be granted a cash bonus equal to 100% of his actual Base Salary during the previous year.Executive may be awarded all, some, more than, or none of this potential cash bonus based on the Board’s assessment of the Executive’s actual performance as measured against the previously approved performance targets, and relative weighting of the performance targets.Performance targets for each year shall establish the minimal level of bonus to be paid to Executive based on the performance level achieved.The Board may determine to provide the Executive with additional annual bonuses based on other considerations but has no obligation to do so.Any annual bonus shall be paid within 70 days after the end of the year. 5.3. Stock Option Bonus: (a) On the Signing Date of this Agreement, the Executive shall be granted options to purchase two hundred and fifty thousand (250,000) shares of the Company’s common stock.If the Company does not have at least 250,000 options available for grant on the Signing Date, the Company shall grant these options promptly after it does have at least 250,000 options available for grant.All options shall be Non-Qualified Stock Options with an exercise price equal to the closing stock price on the date of the grant. (b) The actual grant and the specific terms of the grant will be set forth in a specific stock option agreement, which terms at a minimum, shall establish the vesting schedule for these options to be: forty percent (40%) at time of grant, and an additional twenty percent (20%) on each of the next three (3) annual anniversaries of the Effective Date. Company may grant additional stock options to Executive as determined by the Board. -2- 5.4. Spot Awards.Executive has the opportunity to receive certain bonus payments at any time during the Term of the Agreement, in addition to those set forth hereinabove at the sole discretion of the Board, in the event that agreed upon milestones are significantly exceeded as a result of the execution of one or more material and strategic initiatives that clearly result in a significant increase in shareholder value, and further that such strategic initiatives are directly attributable to the Executive’s leadership and personal efforts.For example, but not limited to certain: acquisitions, mergers, business combinations, joint ventures, etc. 5.5. Other Compensation. (a) Subject to the provisions of Subsection 5.3(c) above, Executive shall be entitled to participate on the same basis as other executives of the Company in any incentive or supplemental compensation plan maintained or made available by the Company for any of its senior executives. (b) Not withstanding the provisions of Subsection 5.3(c) above, when events or transactions result in the formation of subsidiaries or the acquisition of controlled entities, whereby shares or options to buy shares of such subsidiary or controlled entity are granted to employees of the Company or its subsidiary or controlled entity, the Executive shall be granted no less than an equal amount of shares or options in any subsidiary or controlled entity of the Company, as may be granted to the largest grantee of such subsidiary or controlled entity, with no less favorable terms. (c) In addition, Executive may receive further compensation from the Company in such form and to such extent as the Board and/or its compensation committee may in its discretion determine from time to time. 5.6. Expenses.Executive shall be entitled to reimbursement of all reasonable travel, entertainment, and other out-of-pocket business expenses incurred by Executive in the course of his duties and in accordance with any policies adopted from time to time by the Board, upon submission of reasonable documentation therefore. 5.7. Benefits.During the Term of the Agreement, but subject Subsection 5.3(c) above, Executive shall be entitled to participate in, and receive the benefits of any and all of the Company’s benefit plans such as but not limited to: life and disability insurance, pension or other retirement benefit plan, the 401(k) plan, profit sharing, stock option, employee stock ownership, or other plans, benefits and privileges given to employees and executives of the Company, to the extent commensurate with his then duties and responsibilities.Further, the Company shall directly pay the full premium cost for the following benefits, or make payment to the Executive of the economic equivalent of the premium cost for the following benefits in the event that any one or more of the following benefit plan(s) are not continued by the Company, or the Executive’s continued participation in such benefit plan(s) is not possible: (a) to the extent not otherwise covered under another plan, insurance premiums for Executive and his eligible dependents under the Company’s existing or equivalent medical insurance plan; and (b) life insurance providing a death benefit of at least two times (2X) the Executive’s Base Salary; (c) disability benefits, in accordance with the Company’s then standard disability insurance coverage; (d) accidental death and dismemberment insurance providing a benefit of up to two times the Executive’s then current Base Salary; and -3- (e) five (5) weeks paid vacation each year, subject to the terms of the Company’s existing vacation policy. 6 Termination.Employment of Executive pursuant to this Agreement may be terminated as follows, but in any case the provisions of noncompetition, nondisclosure and assignment of Intellectual Property set forth in Sections 9, 10 and 11 of this Agreement will survive the termination of Executive’s employment: 6.1. By Company.The Company may terminate the employment of Executive, with or without Good Cause at any time during the term of employment upon giving Notice of Termination. 6.2. By Executive.Executive may terminate his employment with or without Good Reason at any time during the term of employment upon giving Notice of Termination. 6.3. Automatic Termination.Executive’s employment will terminate upon his death or Total Disability.The term “Total Disability” as used in this Agreement will mean an inability to perform the duties set forth for Executive under this Agreement because of illness or physical or mental disability (as determined by a medical doctor chosen by the Company and reasonably satisfactory to Executive) for a period of one-hundred twenty (120) consecutive calendar days, unless Executive is granted a leave of absence by the Company’s Board of Directors.Termination under this Agreement will be deemed to be effective immediately upon Executive’s death or upon Executive’s Total Disability. 6.4. Notice.The term “Notice of Termination” as used in this Agreement will mean at least thirty (30) days’ written notice of termination of Executive’s employment, during which period Executive’s employment and performance of services will continue; provided, however, that the Company may, at its own election but without reducing Executive’s compensation during such period, excuse Executive from any or all of his duties during such period.The effective date of the termination of Executive’s employment hereunder will be the date on which such 30-day notice period expires. 6.5 Resignations upon Termination of Employment.Effective immediately upon the termination of his employment for any reason whatsoever, Executive shall resign from the Board and from any and all board, officer, and other positions he may hold with any subsidiaries and affiliated entities of the Company.Executive shall deliver written resignations, in form and substance acceptable to the Company, to the Company upon request.Notwithstanding the foregoing obligation to deliver resignations, Executive specifically agrees that this Section 6.5 alone shall constitute his resignation from the Board and from any and all board, officer, and other positions he may hold with any subsidiaries and affiliated entities of the Company effective immediately upon the termination of his employment for any reason whatsoever. 7 Termination Payments.If Executive’s employment hereunder terminates, all compensation and benefits set forth in this Agreement will terminate except as specifically provided in this Section 7 (the “Termination Payments”). 7.1. Termination due to Death or Total Disability.If Executive’s employment is terminated due to his death or Total Disability, Executive (or his estate) shall be entitled to: -4- (a) any unpaid salary and other benefits which have accrued for services already performed as of the date the termination of Executive’s employment becomes effective and, in the event of Total Disability, benefits in accordance with the Company’s disability plan; (b) pro-rata annual bonus for the year of termination based on the target bonus (based on number of days employed divided by 365); (c) in the case of Total Disability, the continuation of the benefits described in Subsections 5.7(a), (b), (c), and (d) above for a period of twelve (12) months, or a lump sum payment to Executive of the economic equivalent to the extent plans do not permit his continued participation, provided that such benefits shall cease to the extent Executive becomes covered under the plans of a new employer (in which case, Executive shall return to the Company a pro rata portion of any lump sum payment made by the Company in lieu of continuing the benefits). 7 .2 Termination by Company without Good Cause.If the Company terminates Executive’s employment without Good Cause prior to the end of the Term of this Agreement, Executive will be entitled to receive: (a) any unpaid Base Salary and other benefits which have accrued for services already performed as of the effective date of Executive’s termination; (b) the greater of a pro-rata annual target bonus for that portion of the year of termination actually worked prior to termination or an amount equal to six (6) months pro-rata performance at target levels, which ever is greater, payable in a lump sum within five (5) business days of termination: (c) twelve (12) months of salary at the then current Base Salary rate, payable in a lump sum within five (5) business days of termination: (d) all amounts, entitlements or benefits in which Executive is already vested including, without limitation, all options, which shall remain exercisable for twelve months (12) from the date of termination. Additionally, all outstanding stock options in which Executive is not yet vested shall become fully vested and shall remain exercisable for one year from the date of termination. (e) the continuation of the benefits described in Subsections 5.7(a), (b), (c), and (d) above for a period of twelve (12) months, or a lump sum payment to Executive of the economic equivalent to the extent plans do not permit his continued participation, provided that such benefit shall cease to the extent Executive becomes covered under similar plans of a new employer (in which case, Executive shall return to the Company a pro rata portion of any lump sum payment made by the Company in lieu of continuing the benefits). 7 .3 Good Cause.For purposes of this Agreement, “Good Cause” shall mean and be limited to the following: willful fraudulent conduct intended to enrich the Executive at the expense of the Company, embezzlement or willful misappropriation for his own benefit of any proprietary information of the Company, the conviction in any jurisdiction for any crime which constitutes a felony, or which constitutes a misdemeanor that involves fraud or moral turpitude, or the Executive’s failure to cooperate with the lawful investigations of regulatory or governmental agencies.Additionally, the Executive’s material and persistent breach of the provisions of this -5- Agreement and gross misconduct in, or neglect of, the performance of his duties and responsibilities hereunder, which causes material economic harm to the Company, or the Executive’s chronic, repeated willful failure to carry out the reasonable, lawful, specific written directions of the Board, which directions are consistent with the provisions of this Agreement, shall be considered Good Cause for termination, unless the Executive believed and can demonstrate, that in good faith such action or non action was in, or not opposed to, the best interests of the Company. 7 .4 Termination by the Company for Good Cause.If Executive is terminated by the Company for Good Cause, Executive will only be entitled to any unpaid Base Salary and other benefits that have accrued for services already performed as of the date the termination of Executive’s employment becomes effective. A termination for Good Cause shall not take effect unless the provisions of this paragraph are complied with.The Executive shall be given written notice by the Board of the intention to terminate him for Good Cause, stating the grounds on which the proposed termination for Good Cause is based.The Executive shall be given an opportunity to cure such conduct within a thirty (30) calendar day period (to the extent such cure is possible).If he fails to cure such conduct, the Executive shall then be entitled to a hearing before the Board, and, thereafter, upon a determination by affirmative vote of a majority of the members of Board (excluding Executive) that Good Cause exists, he shall be terminated. 7.5 Good Reason.For purposes of this Agreement, “Good Reason” shall mean and be limited to any material reduction or adverse change in Executive’s position, which shall mean and refer to: (a) any reduction or downgrade, in Executive’s title, duties, responsibilities or authority as provided in Sections 1 and 3, or the assignment to the Executive of duties, responsibilities or authority inconsistent therewith, provided that hiring a President(s), COO(s) and/or any other senior executive officer(s) of the Company shall not constitute “Good Reason” for purposes of this provision, so long as the duties, responsibilities and authority of the President(s), COO(s) and/or other senior executive officer(s) are approved by the Executive and such position, or positions, answer to Executive; (b) a failure to nominate Executive to the Board as part of the Board’s slate of nominees; (c) any proposed reduction in Base Salary (except to the extent permitted by Section 5.1); (d) any change in or failure to continue any stock compensation plan or other employee benefit plan, including, but not limited to, pension, life insurance, medical, health, accident or disability plans, which would directly or indirectly materially reduce any such benefits to Executive (except to the extent permitted by Section 5.1); (e) relocation of Executive’s own office location, as assigned to him by the Company, other than a relocation at Executive’s initiative, to a new location more than fifty (50) miles from the Executive’s current place of residence; (f) a material breach by the Company of the provisions of this Agreement; -6- (g) the failure of the Company to obtain the assumption in writing of its obligation to perform this Agreement by any successor to all or substantially all of the assets of the Company within 30 calendar days after a merger, consolidation, sale or similar transaction; (h) the failure of the Company to offer the Executive the position of Chief Executive Officer of the surviving entity or, the failure to nominate the Executive to the Board of the surviving entity, in the event of a Change of Control. Following written notice from Executive of any of the events described above, the Company shall have thirty (30) calendar days in which to cure.If the Company fails to cure, Executive’s termination shall become effective on the 31st calendar day following the written notice. 7 .6 Termination by Executive with Good Reason.If Executive terminates his employment hereunder with Good Reason prior to the end of the Term of this Agreement, Executive will be entitled to receive the same payments, benefits and rights as described under Subsection 7.2 above. 7.7 Termination by Executive without Good Reason.If Executive terminates his employment without Good Reason, Executive will be entitled to the same payments, benefits and rights as described under Subsection 7.4 above. 7 .8 Change in Control.“Change in Control” shall mean the occurrence of any one of the following events: (a) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, becomes a “beneficial owner,” but excluding a person who owns more than 10% of the outstanding shares of the Company as of the date of this Agreement, as such term is used in Rule 13D-3 promulgated under that act, of 50% or more of the Voting Stock of the Company; (b) the Company adopts any plan of liquidation providing for the distribution of all or substantially all of its assets; (c) all or substantially all of the assets or business of the Company is disposed of pursuant to a merger, consolidation or other transaction (unless the shareholders of the Company immediately prior to such merger, consolidation or other transaction beneficially own, directly or indirectly, in substantially the same proportion as they owned of the Voting Stock of the Company, all of the Voting Stock or other ownership interests of the entity or entities, if any, that succeed to the business of the Company); or (d) the Company combines with another Company and is the surviving corporation but, immediately after the combination, the shareholders of the Company immediately prior to the combination hold, directly or indirectly, 50% or less of the Voting Stock of the combined company. It is clearly understood, however, that no Change in Control will be considered to have occurred solely as a result of a subsequent public offering of Company shares without satisfaction of at least one of the criteria set forth in Subsections (a) through (d) above. -7- For purposes of the Change in Control definition, “the Company” shall include any entity that succeeds to all or substantially all of the business of the Company, “Affiliate” of a person or other entity shall mean a person or other entity that directly or indirectly controls, is controlled by, or is under common control with the person or other entity specified and “Voting Stock” shall mean capital stock of any class or classes having general voting power under ordinary circumstances, in the absence of contingencies, to elect the directors of a corporation. 7.9 Consequences of a Change in Control. Upon Executive’s termination of employment pursuant to Section 7.2 or 7.6 within a six (6) month period following or at any time within the three (3) month period prior to a Change in Control, Executive shall be entitled to the benefits provided in Section 7.2 above, except that (a) the amount payable pursuant to Section 7.2(c) shall be twenty one (21) months of the Executive’s Base Salary and (b) the amount payable pursuant to section 7.2(b) shall be pro rata annual target bonus for a twenty one (21) month period at target performance levels. Additionally, all amounts, entitlements or benefits in which Executive is not yet vested shall become fully vested including, without limitation, all outstanding options, which shall remain exercisable for one year from the date of termination. 7.10 No Mitigation: No Offset.In the event of any termination of employment under this Section 7.10, the Executive shall be under no obligation to seek other employment and there shall be no offset against amounts due the Executive under this Agreement on account of any claims asserted by the Company or any remuneration attributable to any subsequent employment that he may obtain. 7.11 Other Severance Provisions.Notwithstanding any other provision of this Agreement: (a) All payments made to Executive shall be subject to and reduced by all required tax withholdings. (b) As a condition precedent to the Company’s obligations to make any payments or provide any benefits pursuant to Sections 7.2, 7.6 or 7.9 above, the Executive must execute and deliver to the Company a release (in a form and substance acceptable to the Company) as to any and all claims Executive may have against the Company (which release, however, need not release any claims relating to indemnification, contribution, or insurance coverage), which release will include, without limitation, the resignation(s) as contemplated by Section 6.5 above either in the body of the release or as separate documents as requested by the Company. 8 Insurance.
